UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

MICHAEL MURRAY,
Plaintiff,
-against- 18-cv-442 (NSR)

ORANGE COUNTY PROSECUTORS OFFICE;
CORRECT CARE SOLUTIONS; DR. FELDMAN;
DAVID HOOVLER; JOHN GEIDEL; ERIC
PARKER,

MEMORANDUM & ORDER

 

Defendants.

 

NELSON S. ROMAN, United States District Judge:

The Court is in receipt ofpro se Plaintiff’s request, dated October 19, 2018, for
appointment of pro bona counsel Pursuant to 28 U.S.C. § l9l§(e)(l), the Court may at its
discretion order that the Pro Se Office request an attorney to represent an indigent litigant by
placing the matter on a list circulated to attorneys Who are members of the Court’s pro bona
panel. Palacio v. Cz'ly ofNew Yor'k, 489 F. Supp. 2d 335, 344 (S.D.N.Y. 2007).

The Second Circuit has set forth the standards governing the appointment of counsel in
pro Se cases in Hendrz'cks v. Coughll'n, 114 F.3d 390, 392 (2d Cir. 1997), Cooper v. A. Sargentz`
Co., 877 F.2d 170, 172 (2d Cir. 1989), and Hodge v. Polz'ce O]j/icers, 802 F.2d 58, 60-62 (2d Cir.
1986). Thcse cases direct the district courts to “first determine Whethei‘ the indigent’s position
seems likely to be of substance,” Hodge, 802 F.2d at 61, and then, if this threshold is met, to
consider “Secondary criteria,” including the pro se litigant’s “ability to obtain representation
independently, and his ability to handle the case Without assistance in the light of the required
factual investigation, the complexity of the legal issues, and the need for expeitly conducted
cross~examination to test Veracity.” Cooper, 877 F.2d at l72; accord Hendrz`cks, ll4 F.3d at 392

(quoting Hodge, 802 F.2d at 61-62). “Even Where the claim is not frivolous, counsel is often

 

unwarranted where the indigent’s chances of success are extremely slim,” and the Court should
determine whether the pro se litigant’s “position seems likely to be of substance,” or shows “some
chance of success.” Hodge, 802 F.2d at 60-61.

The Court has considered the substance and complexity of this case and Plaintiff’s ability
to present the case as well as the other factors and does not find any exceptional circumstances
which warrant the appointment ofpro bono counsel at this time.

Therefore, because the Court does not find any circumstances which warrant the
appointment of pro bono counsel at this time, Plaintiff’s request for the appointment of counsel is
DENIED without prejudice to renewal at a later stage in the proceedings The Clerk of the Court
is respectfully directed to terminate Plaintiff’s motion at ECF No. 35 and to mail a copy of this

Order to the Plaintiff at his address as listed on ECF.

Dated: October 23, 2018 SO ORDERED:
White Plains, New Yorl<

' .~ //w “'
, w z / w ,~;MM‘
I,/ ,( ,»/

NELsoN¢s»:'RoM/§N
United States District Judge

 

